Citation Nr: 18100145
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 562A
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
New and material evidence having been received, the claim for entitlement to service connection for headaches is reopened, and service connection is granted.  
FINDINGS OF FACT
1. The Veterans claim for entitlement to service connection for headaches was most recently denied in a December 2009 rating decision.  The Veteran did not timely appeal the decision or submit new and material evidence within the appeal period and, as such, that rating decision is final with respect to this issue.
2. Evidence submitted since the December 2009 rating decision is new and relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for headaches.
3. The probative, competent evidence weighs in favor of a finding that the Veterans headaches had onset in service.  
CONCLUSIONS OF LAW
1. The December 2009 rating decision is final with respect to the issue of entitlement to service connection for headaches.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2009); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. § (b); 20.302, 20.1103 (2017).
2. Evidence submitted to reopen the claim of entitlement to service connection for headaches is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
3. The criteria for service connection for headaches have been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from March 1969 to March 1973, and from April 1973 to September 1991.
In January 2018, the Veteran testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran also provided testimony with respect to an appeal for entitlement to service connection for tinnitus, but service connection was subsequently granted and, as such, the issue is no longer for appellate consideration.
 
1. New and material evidence 
The Veterans initial claim for service connection for headaches was denied by the Regional Office (RO) in December 1993 and again in August 1998; the Veteran appealed the August 1998 denial to the Board which denied the claim in June 2000.  The claim was again denied by the RO in December 2009.  The Veteran did not timely appeal the December 2009 rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the December 2009 decision is final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2009); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. § (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Veterans claim for entitlement to service connection for headaches was last denied primarily because of a negative Department of Veterans Affairs (VA) opinion obtained in December 2009.  Since December 2009, evidence including lay statements as well as medical records and opinions has been submitted.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  Accordingly, the Board finds that new and material evidence has been received and the Veterans claim for entitlement to service connection for headaches is reopened.
 
2. Service connection for headaches
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
The Veteran asserts that he has headaches which had onset in service.  The record reflects a diagnosis of headaches as well as in-service complaints of headaches, including on separation.  Accordingly, the remaining question for resolution is whether the Veterans current headaches are related to or had onset in service.
The Veteran underwent VA examination with respect to his previous claim for entitlement to service connection for headaches in November 2009.  The examiner diagnosed tension headaches and, in December 2009, provided an addendum opinion that the Veterans headaches were less likely as not related to service.  In support of the opinion, the examiner stated that the Veteran complained of a headache once during service, in September 1982, and did not mention headaches again until his separation examination and noted that the claim had previously been denied on more than one occasion.  The examiner further noted that an occasional tension headache is not necessarily a precursor to migraine headaches, despite the fact that the examiner had diagnosed tension headaches.
While a new VA examination and opinion were not obtained by VA with respect to the new claim, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a physician at the Jacksonville Naval Hospital, C.M., in May 2014.  C.M. diagnosed migraines and opined that the Veterans headaches were at least as likely as not related to the Veterans 22 years of exposure to jet engine noise as a mechanic in the Navy.  
The Veteran submitted an additional DBQ completed by a neurologist, K.H., dated September 2017.  K.H. diagnosed migraine, cluster, and cervicogenic headaches and opined that they were most likely related to service.  In support of the opinion, K.H. noted that the Veteran did not report experiencing any headaches prior to service and that the headaches were most likely related to in-service factors, including exposure to jet engine noise and fumes, stress, sleep disturbance, and episodic head injury.  
Upon review, the Board finds the evidence weighs in favor of a finding that the Veterans headaches are related to service.  In that regard, C.M. and K.H. both opined that the Veterans headaches began in service as a result of exposure to jet engine noise, exposure to which has been conceded by VA in granting service connection for hearing loss and tinnitus.  Additionally, while the December 2009 VA opinion was negative, the only rationale the examiner put forth was that the Veteran complained of a headache only once during service, which is incorrect, and that service connection had been denied on more than one occasion, which is irrelevant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  
Furthermore, the Veteran has consistently and credibly asserted that his symptoms began in service virtually since his separation, and the evidence supports these assertions.  While the Veteran is not necessarily competent to diagnose a particular type of headaches, he is competent to give evidence regarding his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veterans lay statements may be sufficient evidence in any claim for service connection.  See 38 C.F.R. § 3.303(a) (Each disabling condition shown by a veterans service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.); see 38 U.S.C. § 1154(a) (2012) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  
Accordingly, service connection for headaches is granted.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

